Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/17/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. 
European Rejection Appeal Article 101(2), dated November 26, 2020, issued in corresponding European Patent Application No. 15741816.1 has been filed without providing a concise explanation of the relevance
 It has been placed in the application file, but the information referred to therein has not been considered.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicants amended the claims as discussed during the interviews conducted 02/04/2021 and 02/09/2021. The referenced amendment obviated the rejections made under 35 USC 112. 

US 2015/0316938, 2013/0029054, and 2006/00337868 are made of the record.
These documents, Barbieri et al, which was previously applied and discussed) and Aurora et al (filed by the applicants with the IDS 12/17/2020) are considered to be the closest prior art with respect to the amended claims.
However, the prior art taken alone or in combination fails to teach or fairly suggest a method comprising: a) receiving information regarding the plurality of strips, including for respective strips of the plurality of strips initial material properties comprising at least one of a chemical composition, a geometrical parameter, and a pre-history, and setting, by a computer, a set of sequences, wherein each sequence contains a number of the strips of the plurality of strips to be pickled and the set of sequences contains all the strips of the plurality of strips to be pickled and represents a permutation of the plurality of strips to be pickled; b) determining, by the computer, for each sequence of the set of sequences, a respective optimized operating mode of the pickling line, wherein the optimized operating mode achieves at least one of an optimized overall time for the pickling of the sequence of strips and an optimized overall energy requirement for the pickling of the sequence of strips, the optimized operating mode determined so as to free each strip of the  sequence of strips from a layer of scale by the pickling of the pickling line, wherein the determining of the respective optimized operating mode is conducted by determining for each strip of the sequence of strips a resultant thickness of the layer of the scale based on a staying time of the strip in the pickling bath, a temperature of the pickling bath, a composition of the pickling bath, and the initial material properties of the strips, and determining a value for at least one .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.